DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent. 10,956,197 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1 of the instant application, the following table compares claim 1 with patent ‘197”. The differences have been bolded.

Instant Application
Patent. 10,956,197 
1. A server comprising: 

a hardware platform comprising hardware resources with at least a portion of said hardware resources to be allocated as virtualized resources; 

a hypervisor being provided based on execution of code instructions by said hardware platform; and 

at least one virtual machine operating as an independent guest computing device, with at least a portion of the virtualized resources being allocated by said hypervisor to said at least one virtual machine; 

said hypervisor comprising 

a memory facilitator to provide memory from the hardware resources within said hardware platform for said at least one virtual machine, with the memory having state data associated therewith at a current location within said at least one virtual machine, 

at least two hardware emulators, each hardware emulator to provide at least one set of hardware resources from said hardware platform for said at least one virtual machine, with the at least one set of hardware resources having state data associated therewith at the current location within said at least one virtual machine, 

a toolstack to control said hypervisor including generation of a start state data transfer request, with the start state data transfer request including a list of resources having state data to be transferred; 

an emulator manager configured to 


coordinate transfer of the respective state data associated with said memory facilitator and said at least two hardware emulators from the current location to a different location, and 


















track progress of the transfer of the respective state data associated with said memory facilitator and said at least two hardware emulators to the different location.

1. A server comprising: 

a hardware platform comprising hardware resources with at least a portion of said hardware resources to be allocated as virtualized resources; 

a hypervisor being provided based on execution of code instructions by said hardware platform; and 

at least one virtual machine operating as an independent guest computing device, with at least a portion of the virtualized resources being allocated by said hypervisor to said at least one virtual machine; 

said hypervisor comprising 

a memory facilitator to provide memory from the hardware resources within said hardware platform for a said at least one virtual machine, with the memory having state data associated therewith at a current location within said at least one virtual machine, 

at least two hardware emulators, each hardware emulator to provide at least one set of hardware resources from said hardware platform for said at least one virtual machine, with the at least one set of hardware resources having state data associated therewith at the current location within said at least one virtual machine, 

a toolstack to control said hypervisor including generation of a start state data transfer request, with the start state data transfer request including a list of resources having state data to be transferred; 

an emulator manager configured to 
receive from said tool stack the start state data transfer request to coordinate transfer of respective state data associated with said memory facilitator and state data associated with at least one of the hardware emulators of the at least two hardware emulators including in the list of resources, 

provide the start state data transfer request to said memory facilitator and said at least one of the hardware emulators to start transferring the respective state data from the current location to a different location with respect to the current location, 

receive a progress report from said memory facilitator and said at least one of the hardware emulators providing a progress level on transfer of the respective state data from the current location to the different location, 

track the progress level on transfer of the respective state data from the current location to the different location, 

stop execution of said at least  one virtual machine and provide a pause request to said memory facilitator and said at least one of the hardware emulators to stop executing when the progress level on transfer of the respective state data reaches a predetermined progress level, 

receive a confirm pause request reply from said memory facilitator and said at least one of the hardware emulators indicating that said memory facilitator and said at least one of the hardware emulators are at a point to stop executing, 

provide a suspend virtual machine confirmation to said toolstack indicating that said at least one virtual machine has stopped executing, and 

provide a suspended complete command to said memory facilitator and said at least one of the hardware emulators so that remaining respective state data is transferred from the current location to the different location, 

receive a state data transfer completed command from said memory facilitator and said at least one of the hardware emulators when the transfer of the respective state data from the current location to the different location is completed,  

provide the state data transfer completed command to said toolstack, and 

stop coordinating transfer and tracking of the respective state data.


Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘197’ is narrower than the instant application. The Patent ‘197’’s narrower scope merely specifies that “state data associated with at least one of the hardware emulators of the at least two hardware emulators” in claim 1 which is the same thing compare to “respective state data associated with said memory facilitator and said at least two hardware emulators” of claim 1 of the instant application. In addition, the Patent ‘197’’s narrower scope merely specifies “track…transfer of the respective state data from the current location to the different location” which have the same meaning compare to “track…transfer of the respective state data associated with said memory facilitator and said at least two hardware emulators” of claim 1 of the instant application, because the respective state data are associated with memory facilitator and the hardware emulators.

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7, 9, 14-18 and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 3 and 14 (line# refers to claim 3):
In lines 2-4, it recites the phrase “the virtual machine”. However, prior to this phrase in claim 1, at line 7, it recites “at least one virtual machine”. Thus, it is unclear whether the second recitation of “the virtual machine” is the same or different from the first recitation of “at least one virtual machine”. If they are the same, same term should be used (i.e., the at least one virtual machine).

As per claims 4 and 15 (line# refers to claim 4):
	Lines 1-2,  “the predetermined progress level” lacks antecedence basis.

In lines 3-4, it recites the phrase “the virtual machine”. However, prior to this phrase in claim 1, at line 7, it recites “at least one virtual machine”. Thus, it is unclear whether the second recitation of “the virtual machine” is the same or different from the first recitation of “at least one virtual machine”. If they are the same, same term should be used (i.e., the at least one virtual machine).

As per claims 5 and 16 (line# refers to claim 5):
	Lines 3,  “the predetermined progress level” lacks antecedence basis.

As per claims 6 and 17 (line# refers to claim 6):
In line 2, it recites the phrase “the state data”. However, prior to this phrase in claim 5, at line 2, it recites “respective state data”. Thus, it is unclear whether the second recitation of “the state data” is the same or different from the first recitation of “respective state data”. if they are the same, same name should be used.

As per claim 9:
	Line 2, It recites “a toolstack” However, prior to this phrase in claim 1, at line 24, it recites “toolstack”. Thus, it is unclear whether the second recitation of “toolstack” is the same or different from the first recitation of “toolstack”. In addition, the dependency of claim 9 is unclear (i.e., “the server according to claim 9”, is the claim 9 depends on claim 1 or claim 8?). For examining purpose, examiner will interpret as claim 9 depends on claim 1.

As per claim 20:
Line 19, “the toolstack” lacks antecedence basis.

As per claims 7 and 18:
	They are server and method claims that depends on claims 6 and 17 respectively above. Therefore, they have same deficiencies as claims 6 and 17 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 9, line 1, it recites “the server according to claim 9”. The claim cannot dependent on itself. In addition, in claim 9, lines 2-3, it further recites “a toolstack”, and this limitation is already cited in the claim 1, (see claim 1, line 24-28). Therefore, claim 9 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 3, 5-7, 9, 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BACHRANY et al. (US Pub. 2014/0089538 A1) in view of Applicant’s admitted Prior Art (AAPA, drawing, Fig. 3 (Prior Art)) and further in view of Reuther et al. (US Pub. 2011/0302577 A1).
BACHRANY and Reuther were cited in the IDS filed on 03/17/2021.

As per claim 1, BACHRANY teaches the invention substantially as claimed including A server (BACHRANY, Fig.1, 100 service terminal) comprising: 
a hardware platform comprising hardware resources with at least a portion of said hardware resources to be allocated as virtualized resources (BACHRANY, Fig. 1, 102, 104, 106, 108; [0024] lines 1-6, Service terminal 100 includes physical hardware 102 (including one or more processors and standard hardware such as memory… I/O components, and standard peripherals…and three off-the-shelf specialized peripheral devices 104, 106, 108; [0026] lines 1-4, Shared physical resources of the service terminal 100 (e.g., CPUs, memory, I/O devices, etc. of physical hardware 102) are `owned` by hypervisor 110, and the shared physical resources are dispatched by hypervisor 110 to virtual application environments 112, 114, 116 as needed; [0030] lines 1-2, many different architectures can be virtualized in different virtual application environments);
a hypervisor being provided based on execution of code instructions by said hardware platform (BACHRANY, Fig. 1, 110, hypervisor; [0024] lines 9-11, Executing on physical hardware 102 (e.g. on one or more processors thereof) is a hypervisor 110 (also referred to as a host or a virtual machine manager)); and 
at least one virtual machine operating as an independent guest computing device (BACHRANY, Fig.1, 112, 114, 116 virtual application environments; [0016] lines 2-3, one or more virtual application environments (also referred to as a virtual machine); [0025], lines 1-4, Support for virtual machines by service terminal 100 provides the ability to operate an arbitrary number of virtual machines, each providing a separate execution environment executing a guest operating system), with at least a portion of the virtualized resources being allocated by said hypervisor to said at least one virtual machine (BACHRANY, [0026], lines 8-16, the hypervisor may additionally or alternatively simply partition and assign the hardware resources to the configured virtual machines…a virtual application environment can represent all or a share of a physical processor (or other hardware) resource that may be dynamically allocated to the virtual application environment); 
said hypervisor comprising (BACHRANY, Fig. 1, 110, hypervisor);
at least two hardware emulators, each hardware emulator to provide at least one set of hardware resources from said hardware platform for said at least one virtual machine (BACHRANY, Fig.1, 112b, 114b, 116b (Peripheral emulators, as at least two hardware emulators); [0023] lines 2-4, peripheral emulators are used in place of direct access between the applications and the peripheral devices of the service terminal (as providing the peripheral devices (set of hardware resources) for the virtual machine), and 
an emulator manager (BACHRANY, Fig. 1, 118, Master peripheral emulator).

BACHRANY fails to specifically teach the hypervisor further comprises a memory facilitator to provide memory from the hardware resources within said hardware platform for said at least one virtual machine, with the memory having state data associated therewith at a current location within said at least one virtual machine, when each hardware emulator to provide at least one set of hardware resources for said at least one virtual machine, it is with the at least one set of hardware resources having state data associated therewith at the current location within said at least one virtual machine, and a toolstack within the hypervisor to control said hypervisor including generation of a start state data transfer request, with the start state data transfer request 2In re Patent Application of:JENNIFER RACHEL HERBERTSerial No. 15/840,256Filed: December 13, 2017including a list of resources having state data to be transferred. 
       
However, AAPA teaches the hypervisor further comprises a memory facilitator to provide memory from the hardware resources within said hardware platform for said at least one virtual machine, with the memory having state data associated therewith at a current location within said at least one virtual machine, (AAPA, Fig.3 (prior Art), 202 hypervisor, 312, Memory Facilitator, 232 Virtual machine; 315 Memory; Specification [0075] lines 7-9, the memory facilitator 312 provides the memory for the virtual machine 232 as indicated by reference 315; Specification [0077] lines 2-4, state data from memory facilitator 312 is transferred from its current location to the different location 340 (as the state data associated therewith at a current location within the virtual machine, since the state data is transferred from the current location);
when each hardware emulator to provide at least one set of hardware resources for said at least one virtual machine, it is with the at least one set of hardware resources having state data associated therewith at the current location within said at least one virtual machine (AAPA, Fig. 3 (prior Art), 302, Hardware Emulator; 305 I/O; Specification [0077] lines 5-7, state data from the hardware emulator 302 is also transferred from its current location to the different location 340; (as the state data associated therewith at a current location within the virtual machine, since the state data is transferred from the current location)), and
a toolstack within the hypervisor to control said hypervisor including generation of a start state data transfer request, with the start state data transfer request 2In re Patent Application of:JENNIFER RACHEL HERBERTSerial No. 15/840,256Filed: December 13, 2017including a list of resources having state data to be transferred (AAPA, Fig.3 (prior Art), 320 Hypervisor Tool Stack; 322 Start transfer commend, 312, Memory Facilitator, 302 Hardware emulator (as list of resources), 315 Memory; [0076] lines 3-9, a hypervisor toolstack 320 sends a start transfer command to the memory facilitator 312 as indicated by reference 322, and a save state command to the hardware emulator 302 as indicated by reference 325. An operator of the server 106 or the virtual machine 232 may interact with the hypervisor toolstack 320 to initiate this transfer of state data).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY with AAPA because AAPA teaching of memory facilitator with having the state of data of memory and hardware resource at the current location would have provided BACHRANY’s system with the advantage and capability to distribute different hardware resources (memory etc.,) with state data for the virtual machine which improving the virtual environment performance and stability.

Both BACHRANY and AAPA fail to specifically teach the emulator manager configured to coordinate transfer of the respective state data associated with said memory facilitator and said at least two hardware emulators from the current location to a different location, and track progress of the transfer of the respective state data associated with said memory facilitator and said at least 34ID1440 (96048) two hardware emulators to the different location.

However, Reuther teaches the emulator manager configured to coordinate transfer of the respective state data associated with said memory facilitator and said at least two hardware emulators from the current location to a different location, and track progress of the transfer of the respective state data associated with said memory facilitator and said at least 34ID1440 (96048) two hardware emulators to the different location (Reuther, [0037] lines 4-11, hypervisor 302 can include a microkernel component (as emulator manager)…hypervisor 202 can perform the same or similar function as hypervisor microkernel 202; [0040] lines 5-8, virtualization module 402 (either microkernel 202…) initiates a migration operation (as coordinating transfer), virtualization module 402 can set-up a tracking table 424 (as for tracking progress); also see Figs. 5-6, tracking table; [0052] lines 5-7, send data, e.g., pages of guest physical memory and/or state information, to the network adaptor; [0050] lines 1-11, after a predetermined number of iterations or the number of dirty pages is less than a threshold, virtualization module 402 can stop virtual machine 406, i.e., the virtual processor is stopped and source virtual machine 406 (as current location) enters the blackout period, and send (as transfer) any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414. The state information for virtual devices 414 can include, for example, the state of the virtual processors in virtual machine 406, the state of virtual devices,(including memory state)  e.g., emulators, VSPs, a virtual NIC, a virtual video adaptor, VSCs, etc.) [Examiner noted: the hypervisor includes microkernel component (as emulator manager) to coordinate migration (as transferring the respective state data (memory and emulators)) to target computer system (as different location) and tracking the progress when transferring the state data]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY and AAPA with Reuther because Reuther’s teaching of transferring and tracking the state data during the VM migration would have provided BACHRANY and AAPA system with the advantage and capability to allow the emulator manager that taught by BACHRANY to coordinate and tack the progress of migration of virtual machine which improving the migration speed and improving system performance (Reuther, see [0003] virtual machine would benefit).

As per claim 3, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. Reuther further teaches wherein a majority of the respective state data are transferred while the virtual machine is executing (Reuther, [0050] lines 1-11, after a predetermined number of iterations or the number of dirty pages is less than a threshold (as reaching a predetermined progress level), virtualization module 402 can stop virtual machine 406 (as , i.e., the virtual processor is stopped and source virtual machine 406 current location) enters the blackout period (as majority of the respective state data are transferred while the virtual machine is executing, i.e., before reaching the threshold), and send any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414), and
wherein said emulator manager is further configured to stop execution of the virtual machine based on the tracked progress reaching a predetermined progress level so as to allow any remaining state data to be transferred to the different location (Reuther, [0040] lines 5-8, virtualization module 402 (either microkernel 202…) initiates a migration operation, virtualization module 402 can set-up a tracking table 424 (as for tracking progress); [0050] lines 1-11, after a predetermined number of iterations or the number of dirty pages is less than a threshold (as reaching a predetermined progress level), virtualization module 402 can stop virtual machine 406, i.e., the virtual processor is stopped and source virtual machine 406 (as current location) enters the blackout period, and send (as transfer) any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414. The state information for virtual devices 414 can include, for example, the state of the virtual processors in virtual machine 406, the state of virtual devices,(including memory state)  e.g., emulators, VSPs, a virtual NIC, a virtual video adaptor, VSCs, etc.) [Examiner noted: the state data are transferred while VM is executing, and when the number of dirty pages is less than a threshold (as reaching a predetermined progress level, stop executing)]).

As per claim 5, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. Reuther further teaches wherein the respective state data are iteratively transferred to the different location; and wherein the predetermined progress level is based on a number of iterations having been performed reaching a predetermined number (Reuther, Fig. 5 to Fig. 6 (number if iterations); [0044], number of iterations that virtualization module 402 has re-sent pages; [0052] lines 5-7, send data, e.g., pages of guest physical memory and/or state information, to the network adaptor; [0050] lines 1-11, after a predetermined number of iterations or the number of dirty pages is less than a threshold (as reaching a predetermined progress level, i.e., predetermined number, threshold), virtualization module 402 can stop virtual machine 406, i.e., the virtual processor is stopped and source virtual machine 406 (as current location) enters the blackout period, and send (as transfer) any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414. The state information for virtual devices 414 can include, for example, the state of the virtual processors in virtual machine 406, the state of virtual devices,(including memory state)  e.g., emulators, VSPs, a virtual NIC, a virtual video adaptor, VSCs, etc.)).

As per claim 6, BACHRANY, AAPA and Reuther teach the invention according to claim 5 above. Reuther further teaches wherein the iterative transfer of the state data comprises iteratively 35ID1440 (96048)writing pages to the different location, and if any initial pages that were written to the different location were modified after being sent, then the modified pages are re-sent to the different location (Reuther, [0047], lines 1-12, while virtualization module 402 is sending the pages identified after iteration 1 to target computer system 408, guest operating system 412 could change, for example, guest physical page 3 again. In this example, virtualization module 402 could again map a group of pages as changed (in this iteration 2 pages instead of 4). As illustrated by the figure, guest physical page 3 can be marked as changed in tracking table 424. Similarly, guest physical page 2 and 4 can be marked as changed in tracking table 424. When the second iteration is complete, virtualization module 402 can execute and cause source computer system 410 to resend the pages identified by tracking table 424 (as re-sent to different location if the pages are modified).

As per claim 7, BACHRANY, AAPA and Reuther teach the invention according to claim 6 above. Applicant’s Admitted Prior Art (AAPA) further teaches wherein said hypervisor further comprises a modified page tracker configured to track the modified pages and coordinate the same with said memory facilitator and said at least two hardware emulators (AAPA, Fig.3 (Prior Art), 350 Dirty Page tracker (as modified page tracker), 316 RCU dirty pages, 312 Memory facilitator, 352, set Dirty pages, 302 Hardware emulator; 313 Start Dirty Page tracking).

As per claim 9, BACHRANY, AAPA and Reuther teach the invention according to claim 9 [1] above. Applicant’s Admitted Prior Art (AAPA) further teaches wherein said hypervisor comprises a toolstack; and wherein the start transfer command is generated by said toolstack (AAPA, Fig.3 (prior Art), 320 Hypervisor Tool Stack; 322 Start transfer commend; [0076] lines 3-9, a hypervisor toolstack 320 sends a start transfer command to the memory facilitator 312 as indicated by reference 322, and a save state command to the hardware emulator 302 as indicated by reference 325. An operator of the server 106 or the virtual machine 232 may interact with the hypervisor toolstack 320 to initiate this transfer of state data).

As per claim 11, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. Applicant’s Admitted Prior Art (AAPA) further teaches wherein the different location receiving the transfer of the respective state data is a different physical machine (AAPA, Fig.3 (Prior Art), 340 different location; specification [0077] lines 12-13, different location 340 may be within the same host physical machine or on a different physical machine).

As per claim 12, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claims 14 and 16-18, they are method claims of claims 3 and 5-7 respectively above. Therefore, they are rejected for the same reason as claims 3 and 5-7 respectively above.

As per claim 20, it is a non-transitory computer readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BACHRANY, AAPA and Reuther, as applied in claims 1 and 12 respectively above, and further in view of Bhat et al. (US Pub. 2011/0321041 A1).
Bhat was cited in the IDS filed on 03/17/2021.

As per claim 2, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. Reuther further teaches wherein the respective state data from said memory facilitator and said at least two hardware emulators are transferred to the different location (Reuther, [0050] lines 1-11, after a predetermined number of iterations or the number of dirty pages is less than a threshold…send (as transfer) any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414. The state information for virtual devices 414 can include, for example, the state of the virtual processors in virtual machine 406, the state of virtual devices,(including memory state)  e.g., emulators, VSPs, a virtual NIC, a virtual video adaptor, VSCs, etc.).

BACHRANY, AAPA and Reuther fail to specifically teach when transferring the respective state data, they are transferred in parallel.

However, Bhat teaches when transferring the respective state data, they are transferred in parallel (Bhat, [0010] lines 6-9, sending the storage device status information to the target server may be conducted in parallel with the process of transferring the CPU states and system memory from the source server to the target server).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY, AAPA and Reuther with Bhat because Bhat’s teaching of transferring the state data in parallel would have provided BACHRANY, AAPA and Reuther’s system with the advantage and capability to improve the VM migration speed which improving the system efficiency.

As per claim 13, it is a method claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BACHRANY, AAPA and Reuther, as applied in claims 1 and 12 respectively above, and further in view of EKBOTE et al. (US Pub. 2019/0079695 A1).
EKBOTE was cited in the IDS filed on 03/17/2021.

As per claim 4, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. BACHRANY, AAPA and Reuther fail to specifically teach wherein the predetermined progress level corresponds to when an amount of state data still needing to be transferred while the virtual machine is executing is not being significantly reduced.

However, EKBOTE teaches wherein the predetermined progress level corresponds to when an amount of state data still needing to be transferred while the virtual machine is executing is not being significantly reduced (EKBOTE, [0002] lines 3-5, live migration of VMs from one cloud computing system to another cloud computing system. [0004] lines 1-6, Software performing cross-cloud migration of VMs or other data sometimes has a progress requirement to transfer a certain amount of data per unit of time. If the progress requirement is not met (as the state data still needing to be transferred is not significantly reduced, then the migration software concludes that the migration cannot be completed at this time and aborts the migration process).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY, AAPA and Reuther with EKBOTE because EKBOTE’s teaching of stopping live migration if the progress requirement is not met (data still need to be transferred and it is not significantly reduced) would have provided BACHRANY, AAPA and Reuther’s system with the advantage and capability to determine when to stop the live-migration of VM in order to send any remaining data which improving the system performance and efficiency.

As per claim 15, it is a method claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BACHRANY, AAPA and Reuther, as applied in claims 1 and 12 respectively above, and further in view of Graham (US Pub. 2013/0282792 A1).
Graham was cited in the IDS filed on 03/17/2021.

As per claim 8, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. Reuther further teaches wherein said emulator manager is further configured to: start coordinating the transfer and tracking of the progress of the respective state data based on receiving a start transfer command (Reuther, [0080] lines 12-13, virtualization module 402 can receive a request to migrate source virtual machine 406 (as receiving start transfer command); [0040] lines 5-8, virtualization module 402 (either microkernel 202…) initiates a migration operation (as start transfer, i.e., start coordinating the transfer), virtualization module 402 can set-up a tracking table 424; [0050] lines 5-11, send any remaining pages identified in tracking table 424 to target computer system 408 (as different location) along with state information for virtual devices 414. The state information for virtual devices 414 can include, for example, the state of the virtual processors in virtual machine 406, the state of virtual devices,(including memory state)  e.g., emulators, VSPs, a virtual NIC, a virtual video adaptor, VSCs, etc.)).

BACHRANY, AAPA and Reuther fail to specifically teach stop coordinating the transfer and tracking of the progress of the respective state data based on completion of the respective state data having been transferred.

However, Graham teaches stop coordinating the transfer and tracking of the progress of the respective state data based on completion of the respective state data having been transferred (Graham, [0037] lines 3-14, the virtual machine memory state of a first device is migrated to a second device within a SAN. During this transfer, the memory units that change are tracked…other parameters may be used to determine when to stop tracking and transferring changed memory units. For example, and as explained herein, the looping may occur until there are no changed portions of data, until the amount of changed portions of data drops below a predefined threshold, and/or until a predefined number of iterations have been performed (as completion)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY, AAPA and Reuther with Graham because Graham’s teaching of stop tracking the progress once reached target number (as completion) would have provided BACHRANY, AAPA and Reuther’s system with the advantage and capability to improve the system performance and energy efficiency

As per claim 19, it is a method claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BACHRANY, AAPA and Reuther, as applied in claim 1 above, and further in view of Reuther (US Pub. 2011/0320556 A1; hereafter Reuther (556)).
Reuther(556) was cited in the IDS filed 03/17/2021.

As per claim 10, BACHRANY, AAPA and Reuther teach the invention according to claim 1 above. BACHRANY, AAPA and Reuther fail to specifically teach wherein the different location receiving the transfer of the respective state data is at least one of a file and disk within the server.

However, Reuther (556) teaches wherein the different location receiving the transfer of the respective state data is at least one of a file and disk within the server (Reuther (556), [0039] lines 1-6, state 502 may be stored in shared storage 510 in saved-state file 512 and/or a page file 404. Shared storage 510 can store page file 404 for, for example, a host operating system or hypervisor 302, saved-state file 512, and VM storage 516, e.g., a virtual hard drive file).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of BACHRANY, AAPA and Reuther with Reuther (556) because Reuther (556)’s teaching of storing the state data information at the storage with the different format would have provided BACHRANY, AAPA and Reuther’s system with the advantage and capability to allow the system to easily configure and identify the saved state data information which improving the system performance (Reuther (556), see [0041], lines 6-17, identify changed parts of state).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195